*546ORDER
PER CURIAM:
Relators have applied to this Court for a writ of supervisory control or other appropriate writ to review and reverse two orders of the district court of Cascade County entered on November 12, 1975, in the guardianship of William Kochivar:
(1) An order settling the final account of the guardian,
(2) An order refusing to revoke the letters of guardianship of Anthony Kochivar.
Following the filing of briefs, on adversary hearing and oral argument by counsel for the parties, IT IS ORDERED, ADJUDGED AND DECREED:
(1) The petition for a writ of supervisory control or other appropriate writ is denied and this proceeding dismissed on the following grounds:
(a) Relators had an adequate remedy at law by appeal and failed to avail themselves of that remedy. Rule 1(c), M.R.App. Civ.P.
(b) The mortgage and lease to which relators now object was authorized and approved by the district court in 1965 pursuant to waiver of notice, consent of all heirs and filing of an appropriate bond.
(2) The Clerk shall give notice hereof by mailing a true copy to counsel for all parties.
MR. CHIEF JUSTICE JAMES T. HARRISON and MR. JUSTICE CASTLES would have granted the relief sought by relators.